          Case 1:19-cv-00145-SPW Document 14 Filed 12/01/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  SKY MIGUEL LITTLE
  COYOTE, SR.,                                       CV 19-145-BLG-SPW

                        Plaintiff,
                                                      ORDER ADOPTING
  vs.                                                 MAGISTRATE'S FINDINGS
                                                      AND RECOMMENDATIONS
 ROSEBUD COUNTY DETENTION
 FACILITY, ROSEBUD COUNTY
 SHERIFF'S OFFICE, and MONTANA
 SIXTEENTH JUDICIAL DISTRICT
 COURT,

                       Defendants.
        The United States Magistrate Judge filed Findings and Recommendations on

November 12, 2020. (Doc. 12). The Magistrate recommended that Plaintiffs

Complaint be dismissed for failure to state a claim upon which relief could be

granted and failure to amend the complaint. (Doc. 12 at 2). Furthermore, the

Magistrate recommended that, pursuant to Rule 24(a)(3)(A) of the Federal Rules of

Appellate Procedure, any appeal of the Magistrate's decision would not be taken in

good faith and, pursuant to 28 U.S.C. § 1915(g), the docket should reflect that the

dismissal counts as a strike due to Defendant's failure to state a claim.

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate's Findings and


                                            1
Case 1:19-cv-00145-SPW Document 14 Filed 12/01/20 Page 2 of 2
